Title: To George Washington from Captain William Palfrey, 29 January 1776
From: Palfrey, William
To: Washington, George

 

Sir
Stamford [Conn.] 29th January 1776

General Lee being unfortunately visited with the Gout or Rheumatism, has directed me to inclose to your Excellency the Copy of a Letter he has just receiv’d by Express from the President of the Continental Congress. General Lee would have wrote you, but the position of writing is so very painful that he hopes you will excuse him. Notwithstanding his illness he is determin’d to go forward to-morrow in a Litter which he has ordered to be prepared for that purpose. He begs his Compliments to Mrs Washington & the family, to which we beg leave to add those of Mr Byrd and Your Excellency’s most obedient and humble Servant

Wm Palfrey Aid de Camp

